Order filed March 14, 2014




                                    In The


        Eleventh Court of Appeals
                                  ___________

                             No. 11-13-00157-CR
                                  ___________

             MATTHEW ALLEN BARKSDALE, Appellant
                                       V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 266th District Court
                              Erath County, Texas
                         Trial Court Cause No. CR13859


                                   ORDER
      The jury convicted Matthew Allen Barksdale of the offense of aggravated
sexual assault of a child and assessed his punishment at confinement for ninety-
nine years. We abate the appeal and remand to the trial court for the appointment
of new appellate counsel.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel asserts that he has professionally
and conscientiously examined the record and applicable law and that he has
concluded that the appeal is frivolous. Counsel has provided Appellant with a
copy of the brief and advised Appellant of his right to review the record and file a
response to counsel’s brief. It appears that court-appointed counsel has attempted
to comply with the requirements of Anders v. California, 386 U.S. 738 (1967); In
re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d
173 (Tex. App.—Eastland 2005, no pet.).
       Appellant has filed a response in which he asserts that his attorney did not
provide him with effective representation. In addressing an Anders brief, a court of
appeals may only determine (1) that the appeal is wholly frivolous and issue an
opinion explaining that it has reviewed the record and finds no reversible error or
(2) that arguable grounds for appeal exist and remand the cause to the trial court so
that new counsel may be appointed to file a brief on the merits. Schulman, 252
S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we disagree with court-appointed
counsel’s conclusion that an appeal would be frivolous. In the court’s perspective,
an appeal arising from a contested trial on guilt/innocence is not readily amenable
to disposition under Anders. At a minimum, a challenge to the sufficiency of the
evidence regarding penetration or the effectiveness of counsel would appear to
present arguable grounds on appeal.
      Accordingly, we grant counsel’s motion to withdraw, abate this proceeding,
and remand the case to the trial court for the appointment of new appellate counsel.
See Bledsoe v. State, 178 S.W.3d at 826–27. We direct the trial court to appoint
                                         2
new counsel to represent Appellant on appeal. The trial court shall furnish the
name, address, telephone number, and state bar number of new counsel by its order
appointing new counsel. The order shall be included in a supplemental clerk’s
record, which shall be filed with the clerk of this court by March 31, 2014.
Appellant’s brief shall be due thirty days from the date of the trial court’s
appointment of new counsel. All other appellate deadlines shall be in accordance
with the Texas Rules of Appellate Procedure.
      The motion to withdraw is granted; the appeal is abated; and the cause is
remanded to the trial court for the appointment of new appellate counsel.


                                                   PER CURIAM


March 14, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         3